Citation Nr: 1311605	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  08-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include bilateral spontaneous pneumothoraces, to include as due to asbestos exposure or influenza residuals.

2.  Entitlement to service connection for residuals of Asian flu with H2N2 virus.

3.  Entitlement to service connection for a heart disability, to include as due to a left spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from April 1956 to February 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A videoconference Board hearing was held at the RO in June 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

The Board remanded this case in September 2011 for additional evidentiary development, i.e., to obtain records from the Social Security Administration (SSA), obtain VA and non-VA treatment records, request the National Personnel Records Center (NPRC) to search for any records of the Veteran's in-service exposure to asbestos, and afford him VA examinations to determine if the claimed disabilities were related to military service, as the Veteran alleged.  In compliance therewith, the RO sent the Veteran a letter in October 2011, asking him to submit additional evidence to support his claims.  However, the Veteran did not respond to this request for evidence.  In November 2011, the RO sent the Veteran a development letter advising him that the RO was unable to obtain records from the Social Security Administration (SSA), and asked that if he had these records in his possession that he submit them.  However, the Veteran did not respond to this request for evidence.  Later, in December 2011 a formal finding was made as to unavailability, finding that all efforts to obtain the SSA records had been exhausted and further attempts would be futile.  

Also, the VA RO requested records from NPRC to see if the Veteran had in-service asbestos exposure.  As noted above, in response, the Veteran's service personnel records were received.  Also, a VA examination was conducted in October 2011, addressing the medical matters posed in the September 2011 Board remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i) (2012).  The VA examination yielded informed medical opinions which directly responded to the questions posed in the Board's remand.  Accordingly, the Board finds that there has been substantial compliance with the directives of the September 2011 remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A diagnosis of asbestosis or other asbestos-related disability is not of record.  

2.  Although the Veteran had an acute episode of influenza, for which he was appropriately treated during service, it resolved without chronic residual disability; no chronic bacterial or viral infection is shown to be related to his military service or any incidence of his military service, including an acute episode of influenza in service.  

3.  The evidence does not establish that the Veteran's post-service bilateral spontaneous pneumothoraces are related to his military service or any incident therein, to include asbestos exposure or an acute episode of influenza.  

4.  The evidence does not establish that the Veteran's currently diagnosed atrial fibrillation is related to his military service or any incident therein, to include asbestos exposure or an acute episode of influenza.  


CONCLUSIONS OF LAW

1.  A chronic respiratory disability, to include bilateral spontaneous pneumothoraces, including as due to asbestos exposure or influenza residuals, was not incurred or aggravated in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012). 

2.  A diagnosed chronic residual disability from acute service influenza, claimed as Asian flu with H2N2 virus, is not shown by the evidence of record.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012). 

3.  A heart disability, to include as due to a left spontaneous pneumothorax, was not incurred or aggravated in active service, nor may it be presumed to have been incurred during service.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  June 2005 and September 2005 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In December 2011 a formal finding was made as to unavailability, finding that all efforts to obtain the SSA records had been exhausted and further attempts would be futile.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The October 2011 VA examination was adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examination report is accepted as adequate because it provides evidentiary information that speaks directly to the questions posed in the Board remand.  A medical opinion is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board consider and weigh it against contrary opinions (although in this case there are no contrary opinions).  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

The adequacy of the examination and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran and his wife testified in support of his claims at a videoconference before the undersigned Acting Veterans Law Judge in June 2011.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Acting VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  The Acting VLJ, in conjunction with the Veteran's representative, also sought to identify any pertinent evidence not currently associated with the claims folder that might have been outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) nor has identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran's testimony established that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Board thus finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) and that the Board can adjudicate the claims based on the current record.  

In light of the above, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Board has thoroughly reviewed all the evidence of record; it has an obligation to provide reasons and bases supporting any decision, but there is no requirement to discuss, in detail, all pieces of evidence on file, or submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that the Board has overlooked pieces of evidence which are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122(2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).   

Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as cardiovascular disease, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See id.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  See Brammer, supra.

In addition, according to the Court, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

In this regard, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal  knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical  expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.  2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and mere conclusory generalized lay statements that service event or illness caused the claimant's current condition are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Other circumstances in which lay evidence is competent to establish a medical diagnosis is when a layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, e.g., the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  The Court has also stated that to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  

VA has issued a circular on asbestos-related diseases.  This circular, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions regarding asbestos exposure were amended.  The new M21-1 guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that VA is to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The applicable section of Manual M21-1 also notes that some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers, and this is significant considering that, during World War II, U.S. Navy Veterans were exposed to chrysotile, amosite, and crocidolite that were used extensively in military ship construction.  Furthermore, it was revealed that many of these shipyard workers had only recently come to medical attention because the latent period for asbestos- related diseases varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  See Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21- 1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGCPREC 4-00.

M21-1, Part VI, para. 7.21 contains guidelines for the development of asbestos exposure cases.  Part (a) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  M21-1, Part VI, para. 7.21(b) pertains to occupational exposure, and acknowledges that high exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  Noted is that the latent period varies from 10-to-45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  M21-1, Part VI, para. 7.21(c) provides that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part VI, para. 7.21(d) provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.

Factual Background

The Veteran's service personnel records show that the Veteran was stationed aboard the USS Montrose (APA212) from November 1957 to February 1960.  The Veteran's March 1956 examination for service entrance was negative and his blood pressure was within normal limits.  In May 1959 he had a cold, sore muscles, and the next day he had "strept" throat, and several after that he had laryngitis.  In October 1957 he was admitted to sick bay on October 16, 1957, complaining of the onset of chills, fever, generalized aching in the extremities and back, sore throat, a slight non-productive cough, and headache.  His temperature was 103 degrees.  An examination was negative except for slight lymphoid hyperpasisa of the posterior pharynx.  He was placed on "APC," bed rest, and forced fluids.  The admission diagnosis was influenza, organism unknown.  His temperature fluctuated slight but his recovery was uneventful.  He was discharged to full duty on October 18, 1957.  A  November 1957 chest X-ray was negative.  Other service treatment records show that in December 1957 the Veteran's headaches were related to his use of glasses.  Fluorography examination of his chest in February 1959 was negative.  The Veteran's February 1960 examination for release from active duty was negative for abnormal clinical findings, to include a chest X-ray and blood pressure readings.  

After service, the Veteran was treated at Christus Spohn Hospital in March 1962 for spontaneous left pneumothorax.  Clinical notes at that time note that the Veteran reported not having had any respiratory problems during his military service.  A separate clinical history at that time related that he had no prior history of pulmonary complaint or disease.  Subsequently, in December 1965 the Veteran was hospitalized at the Christus Spohn Hospital for pneumonia and at that time tests were negative for acid fast bacilli.  

At his June 2011 Board hearing, the Veteran testified that he was hospitalized, while onboard ship, at a time when many of those on his ship were affected, in October 1957 for influenza with symptoms of a high fever and dizziness, for which he was held in sick bay for three days and given an intravenous solution.  He had just turned 17 years of age.  The Veteran felt that his subsequent postservice health problems were the result of his in-service flu.  Just before his 23rd birthday he had left pneumothorax, for which he was seen in an emergency room and two days after tubes were placed in his lung, they removed the tubes but the lung collapsed again almost immediately.  So, they opened up the lung and did a procedure to seal the lung to prevent further collapses of the lung.  Subsequent to that, his right lung collapsed.  This was in 1967.  Then, the same procedure that was done on the left lung, was done on the right lung to prevent further collapses.  The Veteran's first physician had told him that he had had nodules or cysts on his lung which had ruptured and no one knew what caused them.  The surgeon that had operated on the Veteran's right lung and told the Veteran that another man (whom the Veteran knew) had had the same problem and both of that other man's lungs had gone "down" at the same time.  

The Veteran testified that now had atrial fibrillation and he had been told by those at a VA hospitalization in San Antonio that it was due to his heart being overtaxed because of his problems with his lungs.  He had developed atrial fibrillation at least 15 years ago but did not recall when he had developed it.  He now had a significant pulmonary condition.  His ship had been built in 1943 and there was a lot of asbestos on the ship.  The pipes above his head, when he slept in his bunk onboard ship, were covered with asbestos and when he rolled over, dust would come down.  He was still amazed that he did not have asbestosis.  He felt that his exposure to asbestos could have been a factor in the development of his lung problems, but he was not sure.  The Veteran had inquired whether the manipulation of his lungs during his past surgery, when talcum powder had been left inside his lungs, could have hidden his having asbestosis but had been told that this was unknown.  The Veteran's wife testified that she had not known him when his left lung collapsed but had known him since prior to the collapsed of his right lung.  

The Veteran argued that the sequence of events - that his flu episode occurred prior to his lungs collapsing and his developing heart disease - was important, and asserted that it was one medical/pathologic process.  Over the years he felt he had erroneously been treated, and even placed in isolation, for what had been felt to be tuberculosis but was actually, as seen on X-rays, the talcum powder that had been left in his lungs from surgery after the lungs had collapsed.  This had also caused him to be erroneously diagnosed (by non-VA physicians) with black lung disease.  He testified that he had been stationed aboard a ship for 20 months.  

The Veteran's wife testified that after he had surgery for collapse of his right lung in 1967, he had had pneumonia for five years in a row and that was also when they said he had tuberculosis, until they found out that he did not have tuberculosis.  The Veteran testified that he did not have tuberculosis but, rather, had "MAC" (apparently Mycobacterium Avian Complex).  His wife testified that he was treated for "MAC" disease but such treatment had had to be discontinued.  She had first met him in 1962.  She testified that now the Veteran had episodes, about once monthly, of sudden high fevers which could last for hours and the most recent one had almost caused a seizure.  The Veteran testified that if he received injection to inoculate him against the flu, he would develop pneumonia.  He testified that although he has repeatedly inquired to VA medical professionals as to whether he has asbestosis, they deny that there is evidence of asbestos-related disease.  

On VA pulmonary examination in October 2011, the Veteran claims files were reviewed.  The Veteran reported that he had been exposed to asbestos on a Navy ship as a cook.  He stated that he developed bilateral pneumothorax in 1961 and 1962, after discharge from service, and was treated with chest tubes and surgical pleurodesis.  After a review of the claims folder, the examiner diagnosed chronic obstructive pulmonary disease (COPD), restrictive lung disease, and mycobacterium avium complex (MAC).  The examiner stated that the Veteran's conditions did not require the use of oral or parenteral corticosteroid medications but required the use of inhaled medication, to include inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The examiner opined that the Veteran's pulmonary conditions were less likely than not (less than 50 percent probability) incurred in or caused by military service.  The examiner explained, after having reviewed the claims files, that there was a diagnosis of influenza in October 1957 (during service) and that the Veteran was treated conservatively and had an uneventful recovery.  

The examiner reported that the influenza virus infection was one of the most common infectious diseases, and was a highly contagious airborne disease that caused acute febrile illness, resulting in variable degrees of systemic symptoms.  The signs and symptoms of influenza overlapped with those of many other viral upper respiratory tract infections.  No testing to confirm the flu virus was available during the Veteran's military service.  However, in patients without comorbid disease who contract seasonal influenza, the prognosis was very good.  However, some patients had a prolonged recovery time and remained weak and fatigued for weeks.  The examiner stated that the Veteran had recovered without adverse event and at his examination for service discharge in February 1960 he was normal and a chest X-ray was also normal.  Primary spontaneous pneumothorax (PSP) occurred in people without underlying lung disease and in the absence of an inciting event.  This was the type of pneumothorax that the Veteran had sustained.  These events occurred after the active duty service.  The Veteran was treated with pleurodesis.  It was noted that an August 2011 chest X-ray revealed chronic bi-apical pleural and parenchymal scarring with elevation of the bilateral hilar structures and scattered calcified granulomas, which were stable compared to a prior study.  There were no new areas of consolidation or significant effusions; and the heart was normal in size.  An October 2009 CT scan revealed (1) stable bi-apical pleural thickening/fibrosis with stable calcified pleural plaques; (2) stable innumerable pulmonary nodules, many of which were calcified, and likely related to remote granulomatous disease, but no new or enlarging pulmonary nodules; and (3) improvement in the anterior left upper lobe consolidation.  

The examiner further explained that Mycobacterium avium complex (MAC) consists of two species: M avium and M intracellulare.  Because these species were difficult to differentiate they were also collectively referred to as Mycobacterium avium-intracellulare (MAI).  MAC was the atypical Mycobacterium most commonly associated with human disease.  MAC was primarily a pulmonary pathogen that affected individuals who were immune compromised.  The Veteran was diagnosed with MAC infection in 2006.  Although the etiology was unclear, it had something to do with his history of a malignancy in 2006 with resection of a skin cancer/sarcoma.  MAC infection was unrelated to the Veteran's "influenza" during service in 1957.  There was no evidence that influenza could cause COPD.  The primary cause of COPD is exposure to tobacco smoke.  Overall, tobacco smoking accounts for as much as 90 percent of COPD risk.  The Veteran had a previous history of cigarette smoking and his COPD was not diagnosed until 2002.  Secondary spontaneous pneumothorax (SSP) occurred in people with a wide variety of parenchymal lung diseases, that is, these individuals had underlying pulmonary structural pathology.  Air enters the pleural space via distended, damaged, or compromised alveoli.  Patients might present with more serious clinical symptoms and sequelae due to comorbid conditions.  There was no evidence that asbestos exposure could cause SSO.  Moreover, the examiner stated that that Veteran did not have asbestosis.  

With respect to Asian flu and virus, the October 2011 VA examiner opined that chronic residuals were less likely than not (less than 50 percent probability) incurred in or caused by military service.  The examiner explained that the Veteran currently did not have any influenza.  The Veteran did not recall a history of any other flu infection since the one he had during military service.  H2N2 is a subtype of the type of influenza virus A.  H2N2 had mutated into various strains including the Asian flu strain.  The category 2 Asian flu pandemic outbreak of influenza A virus originated in China in early 1956, and lasted until 1958.  Some authors believed that it originated from a mutation in wild ducks combining with a pre-existing human strain.  Other authors are less certain.  The virus was first identified in Guizhou.  It spread to Singapore in February 1957, reached Hong Kong by April, and the United States by June.  The death toll in the United States was about 69,800.  The influenza infection that the Veteran had during active service could have been this strain.  Although this strain later mutated to other strains, the Veteran had not been ill with any infection derived from H2N2.  Lifetime immunity was obtained once one survived an infection like this.  Review of private records did not show evidence of influenza. 

The October 2011 VA examiner also stated, as to the Veteran's claim for heart disability, that the Veteran had atrial fibrillation.  The examiner opined that this was less likely than not (less than 50 percent probability) incurred in or caused by military service.  The examiner explained that atrial fibrillation (AF) was strongly associated with the following risk factors: hemodynamic stress, atrial ischemia, inflammation, non-cardiovascular respiratory causes, alcohol and drug use, endocrine disorders, neurologic disorders, genetic factors, or advancing age.  There was no medical evidence to link influenza infection in 1957 to the development of atrial fibrillation.  Also, there was no medical evidence to link the left pneumothorax in 1962 to the development of atrial fibrillation.  

Respiratory Disability, to include Bilateral Spontaneous Pneumothoraces

Here, even assuming that the Veteran was exposed to asbestos during his military service, and conceding that he had no postservice exposure to asbestos, there is simply no radiographic evidence that he now has asbestosis.  On that basis, the Board finds that the Veteran does not have a current lung disability or other condition that is attributable to claimed asbestos exposure in service.  And, as noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

In the instant case, the Board finds that the question regarding the existence of a potential disability related to alleged asbestos exposure is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Further, the Board finds that the October 2011 medical opinion, based as it is on an examination of the Veteran and a review of the claims file, and expertise of the examiner is of more probative value in this case than the speculation by and lay opinions of the Veteran, and his spouse, that he now has chronic respiratory disability due to in-service exposure to asbestos.  Here again, the Board emphasizes that for existence of asbestosis to be established it is requires that there is radiographic, i.e., X-ray, evidence that it exists and here there is no such X-ray evidence.  The Veteran testified that he had been told that it was not known whether talcum powder could hide the presence of asbestosis and, thus, the suggestion that he had talcum powder in his lungs is currently hiding or obscuring the presence of asbestosis is no more that utter lay speculation.  

Thus, the Veteran's lay statements and testimony, and the testimony of his wife are not competent to establish a diagnosis of asbestosis.  Also, neither he nor his wife layperson have reported that the Veteran has been diagnosed by a medical professional as having asbestosis nor have either the Veteran or his wife described symptoms which have supported a later diagnosis by a medical professional.  Thus, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a respiratory disability related to purported asbestos exposure during service.  

It is undisputed that the Veteran had a flu, or influenza, of some kind during active service but the service treatment records specifically document that his recovery was uneventful.  Nothing in the service treatment records suggests that he had a chronic respiratory disability at any time, including when discharged from active service in 1960.  It is significant to note that when the Veteran was initially treated for pneumothorax in 1962 he reported not having any respiratory problems during his military service and other clinical records of treatment in 1962 reflect that he had no prior pulmonary complaint or disease.  Rather, he first had the pneumothorax and, later pneumonia, several years after service.  In fact, he testified that a private physician had informed him that his pneumothoraces after service were due to rupturing of nodules or cysts and no one knew what caused them.  This information does not serve to suggest that his respiratory problems from multiple pneumothoraces are related to service.  Likewise, the Veteran's testimony that his surgeon had informed him that another individual, whom the Veteran knew, had the same (respiratory) problem which had developed at the same time as the Veteran's respiratory problems, without more adds nothing of value as to either the nature or time of onset of the Veteran's respiratory disability.  

The Veteran's testimony of the significance of the events in question, i.e., inservice flu, followed by respiratory problems which were in turn followed by cardiovascular disability, ignores the fact that a number of years elapsed between the occurrence of each of these three events.  Also, any respiratory disability stemming from the presence of talcum powder, purportedly left in his lungs after they collapsed and leading to a misdiagnosis of pulmonary tuberculosis, is not related to military service.  

In sum, the evidence does not establish that any obstructive lung disease, including COPD, or restrictive lung disease, or any other form of pulmonary pathology, including any pulmonary disability from MAC, began during or is due to or related to any incidence of his military service.  Specifically, the recent VA examiner found this to be the case after examining the Veteran, recording the Veteran's history, and reviewing the claims files.  That examiner also found that the postservice pneumothoraces had occurred in the absence of underling lung disease and in the absence of an inciting event.  Significantly, the VA examiner found that the Veteran did not have asbestosis and there was no evidence that asbestos exposure could cause the Veteran's pneumothoraces.  There is no other competent evidence on file which addresses the nature and etiology of these complex medical questions and, so, the VA examiner's opinion is not challenged by the competent evidence of record.  

Accordingly, service connection is not warranted for a respiratory disability, to include bilateral spontaneous pneumothoraces, including as due to asbestos exposure or influenza residuals.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Asian Flu with H2N2 Virus

The recent VA examiner found that while some individual do have long lasting residuals of the type of influenza that the Veteran had during service, in the Veteran's case he had recovered uneventfully and without chronic residual disability, and has explained that the Veteran's MAC was diagnosed in 2006 and this was primarily a pulmonary pathogen found in those with a compromised immune system.  As to this, while the etiology of the MAC was unclear, it appeared to be related to the Veteran's history of a malignancy in 2006 with resection of skin cancer or sarcoma.  In fact, that examiner specifically found, after reviewing the claims files, examining the Veteran, and recording the Veteran's history, that his MAC infection was unrelated to his acute inservice influenza in 1957 (almost a half a century earlier).  Further, the VA examiner explained that, while the Veteran had COPD, there was no evidence that influenza could cause COPD and the primary cause of the latter was tobacco smoke; and all this was consistent with the Veteran's having smoke for years and not having been diagnosed with COPD until 2002.  The VA examiner found that the Veteran did not now have influenza or any chronic residuals of the inservice episode of a flu infection.  Accordingly, service connection is not warranted for residuals of Asian flu with H2N2 virus.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disability

Following the temporal sequence of disabilities for which service connection is claimed, the Veteran has not alleged that he had any cardiac or cardiovascular disability during his active service or until years after active service.  The 2011 VA examiner found that the Veteran had atrial fibrillation and that there were multiple risk factors for incurring this.  However neither past influenza infection nor pneumothorax was listed as a risk factor by the 2011 VA examiner and that examiner specifically stated that there was no medical evidence to link either of these to the development of atrial fibrillation.  This is in stark contrast to the Veteran's testimony that he was told by VA physician's that his atrial fibrillation was due to his heart being overtaxed because of pulmonary problems.  To the limited extent that this could suggest that the Veteran's COPD is related to his atrial fibrillation, it is clear that the Veteran does not now have any pulmonary disability, including COPD, which is related to his military service.  Thus, service connection is not warranted for heart disability, including as due to a left spontaneous pneumothorax.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disability is denied. 

Entitlement to service connection for Asian flu with H2N2 virus is denied.

Entitlement to service connection for a heart disability is denied. 



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


